                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:18-CT-3228-D


BENJAMIN LOPEZ-PATINO,                       )
                                             )
                              Plaintiff,     )
                                             )
                 v.                          )                      ORDER
                                             )
CHAPLAIN ASKEW, et al.,                      )
                                             )
                              Defendants. )


       OnApril 19, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") and reconµnended that the court dismiss Benjamin Lopez-Patino's ("Lopez-Patino")

complaint [D.E. 29]. The deadline to object to the M&R was May 6, 2019. See id. at 6. On May

16, 2019, Lopez-Patino moved for entry of default [D.E. 30] and filed a letter concerning this action

[D.E. 31]. On May 21, 2019, Lopez-Patino untimely objected to the M&R [D.E. 32].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and Lopez-Patino's untimely objection. The

court is satisfied that there is no clear error on the face of the record. Accordingly, the court adopts

the conclusions in the M&R [D.E. 29].
       In sum, the court ADOPTS the conclusions in the M&R [D.E. 29] and DISMISSES the

action for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B). The court DENIES Lopez-

Patino's motion for entry of default as moot [D.E. 30]. The clerk shall close the case.

       SO ORDERED. This !.4-day of May 2019.




                                                         United States District Judge




                                                2
